


Exhibit 10.16






SIXTH AMENDMENT TO THE
CAMERON INTERNATIONAL CORPORATION
2005 EQUITY INCENTIVE PLAN




WHEREAS, CAMERON INTERNATIONAL CORPORATION (the “Company”) has heretofore
adopted the 2005 EQUITY INCENTIVE PLAN (the “EQIP Plan”); and


WHEREAS, the Company desires to amend the 2005 Equity Incentive Plan in certain
respects;


NOW, THEREFORE, the 2005 Equity Incentive Plan shall be amended as follows,
effective as of February 18, 2009:


1.
Section 3.1(a) shall be amended so that the last sentence thereof shall read in
its entirety:
 
 
Any Shares that are subject to Awards other than Options or Stock Appreciate
Rights shall be counted against this limit as one and fifty-nine tenths (1.59)
Shares for every one (1) Share granted.
 
 
2.
As amended hereby, the Plan is specifically ratified and reaffirmed.
 
 





APPROVED:


/s/ William C. Lemmer
______________________________
William C. Lemmer
Senior Vice President and General Counsel




Date:  February 18, 2009


